        Case 3:18-cr-05260-CAB Document 1 Filed 11/19/18 PageID.1 Page 1 of 7




 1
 2
                                                              SOUi H'::Hi,; c:,;2, i ;c;;C i CF CAL!.'iJRNIA
 3                                                            BY                                  DlPUTY


 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9    UNITED STATES OF AMERICA,                 Case No.:
10
                   Plaintiff,                                         18MJ5915
11                                              COMPLAINT
12          V.
                                                Title 18, United States Code, Section 956 -
13    SALAM RAZUKI (1 ),                        Conspiracy to kill, kidnap, maim an individual
14    SYLVIA GONZALES (2),                      Title 18, United States Code, Section 1201(c)-
      and                                       Conspiracy to kidnap
15    ELIZABETH WAREZ (3),
16
                   Defendants.
17
18
     The undersigned complainant being duly sworn states:
19
20
                                             COUNT 1
21
           On a date unknown and continuing through on or about November 16, 2018, within
22
     the Southern District of California, defendants SALAM RAZUKI, SYLVIA GONZALES,
23
     and ELIZABETH JUAREZ did knowingly and intentionally conspire to commit at a place
24
     outside the United States, to wit: Mexico, an act that would constitute the offense of
25
     murder, kidnapping or maiming if committed in the special maritime and territorial
26
     jurisdiction of the United States, in violation of Title 18, United States Code, Section 956.
27
28
        Case 3:18-cr-05260-CAB Document 1 Filed 11/19/18 PageID.2 Page 2 of 7



                                             COUNT2
 1
           On a date unknown and continuing through on or about November 16, 2018, within
 2
     the Southern District of California, defendants SALAM RAZUKI, SYLVIA GONZALES,
 3
     and ELIZABETH JUAREZ did conspire with one another to willfully seize, confine,
 4
     inveigle, kidnap, abduct and carry away N.M. for another purpose, to wit: intimidation and
 5
     murder, and to transport N.M. in foreign commerce from the United States to Mexico, in
 6
     violation of Title 18, United States Code, Section 120l(c).
 7
 8
 9
           And the complainant states that this complaint is based on the attached statement of

10 facts, which is incorporated herein by reference.


                                           flll~~w
11
12
13                                         FBI Special Agent
14
   Sworn to before me and subscribed in my presence
15
16 this    /? day of November, 2018.

17
18                                         HONO BLEWILLIAM V. GALLO
                                           UNITED STATES MAGISTRATE WDGE
19
20
21
22
23
24
25
26
27
28
                                                2
            Case 3:18-cr-05260-CAB Document 1 Filed 11/19/18 PageID.3 Page 3 of 7

'



     1
                                        Probable Cause Statement
     2
               On or about October 17, 2018, SALAM RAZUKI and SYLVIA GONZALES met
     3
         with a Confidential Human Source (CHS 1) requesting CHS 1 arrange to kill one of their
     4
         business associates, N.M. 1 According to RAZUKI and GONZALES, they had invested in
     5
         multiple properties and business ventures together and were now involved in a civil dispute
     6
         over their assets. RAZUKI and GONZALES told CHS 1 that they wanted CHS 1 to "shoot
     7
     8 him [N.M.] in the face," "to take him to Mexico and have him whacked," or kill him in
     9 some other way. RAZUKI and GONZALES provided CHSl a picture of N.M., which
    10 CHS 1 provided to the FBI.
    11         On or about November 5, 2018, CHSl met with GONZALES at The Great Maple
    12 in San Diego, CA. During the meeting, GONZALES asked if CHS 1 could "get rid of
    13 Salam's [RAZUKI] other little problem, [N.M.], because it looks like they're going to
    14 appeal .... I would love for him [N.M.] to go to TJ and get lost. Just leave him over there."
    15 GONZALES said the civil dispute between her, RAZUKI, and N.M. was over $44 million
    16 dollars. GONZALES went on to say, "It's no joke, Salam [RAZUKI] has a lot of money
    17 tied up right now, and he's paying attorney fees. You need to get rid of this asshole [N.M.],
    18 he's costing me too much money!"         GONZALES wanted this to occur before the next
    19 court date in their civil suit scheduled on or about November 15, 2018. At a certain point
    20 during the conversation, a server was close to their table and GONZALES said, "You don't
    21 have to kill him, you don't have to put him off the face of the earth." Despite her words at
    22 the time, GONZALES was making a slashing movement across her neck indicating she
    23
    24 I      CHSl has been cooperating with the FBI since 2009 and had provided information,
    25 which was vetted and later determined credible, reliably over the years leading to the
       successful identification and prosecution of drug traffickers, money launderers, and other
    26 subjects in numerous FBI criminal investigations. RAZUKI is also a confidential source
    27 for the FBI and has been since approximately May 2014. However, RAZUKI has not
       informed the FBI of any of his actions, or those of GONZALES or JUAREZ, in attempting
    28 to have N .M. kidnapped and killed.
                                                    3
         Case 3:18-cr-05260-CAB Document 1 Filed 11/19/18 PageID.4 Page 4 of 7



     wanted N.M. to be killed. During the conversation, GONZALES advised that there was
 1
     no reason to involve RAZUKI in planning for the kidnapping ofN.M. because "I am the
 2
     one with the balls, any time they [business partners, including RAZUKI] have a problem,
 3
 4 they come after me ... they say Sylvia is like a little ... honey badger ... they're like send
   the honey badger after them."
 5
 6         On November or about 8, 2018, CHSl met with GONZALES at Banbu Sushi Bar
 7 and Grill in La Mesa, CA. At the outset of the meeting, GONZALES continued to
 8 complain about N.M. and the ongoing civil lawsuit. According to GONZALES, another
 9 individual was coming, later identified as ELIZABETH JUAREZ, to talk about how to
10 handle N.M. GONZALES said, "Elizabeth [JUAREZ] right here, Elizabeth is going to
11 give you a proposition also on that problem. She said all you got to do is get him to Mexico
12 and she'll take care ofhim over there." CHSl asked, "She will?" and GONZALES replied,
13 "Yes, that's why she's coming."
14
           Approximately one hour, 20 minutes into GONZALES' and CHS l's meeting at
15
     Banbu Sushi Bar and Grill, JUAREZ joined them. JUAREZ said that all CHSl needed to
16
     do was to get N.M. down to Mexico and she would take care of the rest. JUAREZ and
17
     GONZALES said a lot of people have it out for N.M. so nothing would come back on
18
     RAZUKI. GONZALES said she wanted to watch and wanted N .M. to know that it had
19
     come from them [GONZALES and RAZUKI], but JUAREZ cautioned GONZALES
20
     shouldn't watch because it would be gruesome and haunt her. JUAREZ said this "wasn't
21
     her first rodeo" and went on to talk about a previous incident involving a female from Vista,
22
     CA, who was drugged and kidnapped. CHS 1, GONZALES, and JUAREZ discussed a cost
23
     of $2,000 for the job. CHS 1 clarified whether GONZALES and JUAREZ wanted this to
24
     happen in the United States or Mexico. JUAREZ said, "No, I don't want it done here [in
25
     the United States]." GONZALES added, "No, let's do it in Mexico because we can't be
26
     charged in the US. Let's do it in Mexico in case anything comes back to us." JUAREZ
27
     said, "In Mexico it's easier to make things go away.         You pay for your freedom."
28
                                                 4
         Case 3:18-cr-05260-CAB Document 1 Filed 11/19/18 PageID.5 Page 5 of 7




 1 GONZALES and JUAREZ said they wanted to "put the turkey up to roast before
 2 Thanksgiving." After the meeting, CHSl positively identified a driver's license photo of
 3 ELIZABETH JUAREZ as the individual that joined them and talked of the kidnapping and
 4 murder of N.M. This is the same individual observed by FBI agents as joining the meeting
 5 as well. GONZALES advised that RAZUKI often referred to N.M. as "the midget" and
 6 near the end of the dinner, JUAREZ handed CHSl her cellphone to take a picture of
 7 GONZALES and JUAREZ and said, "You can take a picture of us when we were going to
 8 get rid of the midget [decided to kidnap and kill N.M.]."
 9          After dinner, CHS 1 called GONZALES and confirmed that CHS 1 could kidnap and
10 murder N.M. During the call, CHSl told GONZALES to provide information on N.M.,
11 including his address, what car he drives, and other identifying information. GONZALES
12 asked to meet the next day so she could give CHS 1 the information requested.
13
           On or about November 9, 2018, GONZALES called CHSl and asked CHSl to meet
14
     her, RAZUKI, and JUAREZ. During the meeting, RAZUKI'S assistant, GIOVANNA
15
     CONTRERAS, was also present in the room, but did not participate in the conversation
16
     and had headphones in her ears most of the time. RAZUKI, GONZALES, and JUAREZ,
17
     discussed with CHS 1 several loans they were trying to secure for their businesses,
18
     including cannabis dispensaries, as well as RAZUKI's frustration with the ongoing civil
19
     suit with N.M. At times during the meeting, RAZUKI went to the other side of the room
20
     to work, though CHS 1 believes it was close enough to overhear the continued conversation
21
     between CHSl, GONZALES, and JUAREZ. GONZALES asked CHSl if CHSl needed
22
     money [for the kidnapping ofN.M.] and said she would go get $1,000, but asked if CHSl
23
     wanted the full payment instead. CHSl indicated that $1,000 fine for the time being and
24
     GONZALES went to the Goldn Bloom Dispensary and returned with $1,000 cash.
25
     Surveillance agents observed GONZALES walk to the Goldn Bloom Dispensary across
26
     the street and return.
27
28
                                               5
        Case 3:18-cr-05260-CAB Document 1 Filed 11/19/18 PageID.6 Page 6 of 7



           After the meeting, CHS 1 provided agents with $1000 cash provided by GONZALES
 1
 2 as well as an envelope with a piece of paper inside, which had also been provided by
   GONZALES. The paper had two business addresses for N.M. according to GONZALES
 3
   in a later meeting.
 4
 5         On or about November 13, 2018, GONZALES contacted CHSl again via phone and
 6 informed CHSl that RAZUKI and GONZALES would be with N.M. in court at the Hall
 7 of Justice located at 330 West Broadway, San Diego, CA. GONZALES requested CHSl
 8 join them so CHSl could see N.M. in person. CHSl declined going into the courtroom,
 9 but agreed to stand outside the building and wait for N.M. to exit. While inside the Hall of
10 Justice, GONZALES took a picture ofN.M. with her phone and sent it to CHSl and then
11 called CHSl and described what N.M. was wearing at the hearing. GONZALES exited
12 the Hall of Justice and met with CHSl to further discuss the description of N.M., which
13 was recorded. During this meeting, GONZALES explained that "10605 Roselle St." and
14 "9212 Mira Est. Ct 218 SD 92126" were locations of businesses N.M. manages. She did
15 not specifically explain the address, "2815 Camino Del Rio S. #124 San Diego, CA
16 92108." According to GONZALES, the information on the envelope and back of the paper,
17 was to assist CHS 1 in locating N.M. for the kidnapping and murder in Mexico.
18 GONZALES also stated during the meeting "if they take him now, it's gunna be good."
19 GONZALES went back into the courthouse and provided CHS 1 with updates as N.M. was
20 departing the Hall of Justice to ensure CHSl observed N.M. as he left. GONZALES told
21 CHSl that N.M. would be exiting the courthouse and that GONZALES, RAZUKI,
22 JUAREZ, and their attorney would exit after him. FBI agents observed N.M exit the
23 courthouse after CHS 1 had been told this and agents observed RAZUKI, GONZALES,
24 and JUAREZ proceeded on foot to the vehicle they arrived in and departed.
25
          In an interview with FBI on November 15, 2018, N.M. advised that he had invested
26
     in real estate with RAZUKI in order to lease buildings to various entities - mainly
27
     marijuana dispensaries. Later on November 15, 2018, CHSl met with RAZUKI, which
28
                                               6
         Case 3:18-cr-05260-CAB Document 1 Filed 11/19/18 PageID.7 Page 7 of 7



     was recorded and surveilled by FBI agents. CHS 1 said, "I took care of it." RAZUKI
 1
     replied, "So he will take care of it, or it's done?" CHSl replied, "Done." RAZUKI quickly
 2
     changed the subject to discuss other business investments and pending loans. Later in the
 3
     conversation, CHS 1 said, "Well, when I talked to what's her name, she said that she wanted
 4
     to have proof. Do you want to see it, or are you ok with it?" RAZUKI replied, "No, I'm
 5
     ok with it. I don't want to see it." Shortly thereafter, CHS 1 requested the remainder of the
 6
     agreed-upon payment and RAZUKI directed CHS 1 to follow up with GONZALES for
 7
 8 payment.
        On November 15, 2018, GONZALES was arrested and advised of her Miranda
 9
10 rights and agreed to speak with agents. During her interview, GONZALES admitted the
11 existence of the ongoing civil lawsuit between N.M. and RAZUKI, GONZALES, and
12 JUAREZ, but denied involvement in any conspiracy to kidnap and kill N.M.
13     On November 16, 2018, JUAREZ was arrested and advised of her Miranda rights

14 and agreed to speak with agents. JUAREZ admitted to having the meetings and
15 conversations about kidnapping and killing N.M., but said she didn't think the group would
16 actually go through with it.

17         On November 16, 2018, RAZUKI was arrested and advised of his Miranda rights

18 and agreed to speak with agents. During his interview, RAZUKI admitted the existence of
19 the ongoing civil lawsuit between N.M. and RAZUKI, GONZALES, and JUAREZ
20 involving approximately $40 million. RAZUKI heard that N.M. was missing, but thought
21 it was a joke and denied involvement in any conspiracy to kidnap and kill N.M.

22
23
24
25
26
27
28
                                                 7
